Citation Nr: 1600391	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-43 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

3. Entitlement to service connection for a skin condition, to include chloracne.

4. Entitlement to service connection for degenerative disc disease of the back.

5. Entitlement to service connection for bilateral neuropathy of the feet, including as secondary to degenerative disc disease of the back.

6. Entitlement to service connection for bilateral neuropathy of the arms and hands, including as secondary to degenerative disc disease of the back.

7. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8. Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, D.H., and K.M.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision that denied service connection for degenerative disc disease of the back, COPD, bilateral neuropathy of the upper and lower extremities, and PTSD; a September 2013 rating decision that denied service connection for chloracne; and a July 2014 rating decision that denied service connection for lung cancer, all from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

VA previously denied entitlement to service connection for PTSD, in 2005.  This decision was not appealed and became final.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action. Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The scope of Boggs and Ephraim is limited to petitions to reopen.  Specifically, Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively after there has been a finding of fact based upon competent medical evidence.  As will be discussed, the petition to reopen is being granted, and the issue is being broadened per Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  The reopened claim has been recharacterized as service connection for an acquired psychiatric disorder, to include PTSD, in order to better encapsulate the Veteran's current condition.  

The Veteran's claim for service connection for chloracne has also been recharacterized as a claim for a skin condition, to include chloracne, in order to fully capture the Veteran's symptomatology.  See Clemons, 23 Vet. App. 1.

The Veteran testified at a videoconference hearing in December 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In December 2015, the Veteran submitted lay and treatise evidence directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative disc disease, bilateral peripheral neuropathy of the upper and lower extremities, an acquired psychiatric condition, COPD, and lung cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2008 RO decision, a petition to reopen for service connection for PTSD was denied.
 
2. New evidence received since the February 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3. The Veteran has a skin condition, diagnosed as epidermal cysts, related to a period of active duty service.


CONCLUSIONS OF LAW

1. The February 2008 RO decision denying the petition to reopen for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's February 2008 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The Veteran's skin condition, diagnosed as diagnosed as epidermal cysts, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no current diagnosis, and no objective evidence of an in-service stressor.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the October 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  The Veteran filed a claim to reopen in February 2008, but the RO denied the Veteran's claim to reopen because the Veteran did not present adequate new and material evidence, and the Veteran did not file a timely appeal.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran submitted treatment records from 2009, which show a diagnosis of PTSD from Dr. R.D.P. at the VA Medical Center.  Additionally, at a March 2013 VA examination, the examiner concluded that, in his opinion, based on his conversation with the Veteran and the Veteran's service treatment records, the Veteran's military sexual trauma occurred.  Both of these pieces of evidence are new, as they were not before the RO when deciding the October 2005 or February 2008 rating decisions, and they are material, because they speak to both deficiencies cited by the RO in October 2005: a lack of diagnosis and a lack of objective evidence that the Veteran's claimed stressor occurred.  As this evidence is both new and material, the Veteran's claim for service connection for PTSD is reopened.

The Veteran's treatment records consistently showed a diagnosis of some form of acquired psychiatric condition, to include major depressive disorder, even when physicians and examiners concluded that the Veteran's condition did not meet the diagnostic criteria necessary for a diagnosis of PTSD.  Because the Board is reopening the Veteran's claim for service connection for PTSD, the Board will also recharacterize the reopened claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1.

II. Skin Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claimed service connection for chloracne.  At his hearing, he testified that he had cysts and boils routinely removed from his face, and that his skin is currently pockmarked.  In an October 2014 examination, the VA examiner noted that the Veteran had "tumors and neoplasms of the skin," and checked a box indicating they were benign. The examiner also noted scarring from removal of epidermal cysts from the neck in 2009, which he indicated was non-disfiguring.  He also noted that the Veteran's service treatment records showed cystic lesions of the face, dating back to 1972.  Though there was no specific pathology of those lesions, the examiner opined that it was at least as likely as not that the Veteran was experiencing epidermal cysts in 1972, and that it was at least as likely as not that the Veteran's current epidermal cysts, which were removed in 2009, were related to the cysts that were identified during active service in 1972.  The Veteran has a current diagnosis, had a condition in service, and the opinion of the examiner is that the two are related.  Service connection for a skin condition is warranted.

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for PTSD.

Service connection for a skin condition, diagnosed as epidermal cysts, is granted.


REMAND

The following development is necessary in order to perform a complete and accurate review of the Veteran's claims.

In hearing testimony the Veteran supplied to the VA, the Veteran indicated that he was receiving Social Security Disability benefits.  This statement has placed the Board on notice that Social Security Administration (SSA) records exist which may be potentially pertinent to the Veteran's claim.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  However, as the Board does not know for what disabilities the Veteran might be seeking SSA benefits, there still exists a reasonable possibility that the SSA records are relevant to the Veteran's claims on appeal.  Golz, 590 F.3d at 1323.  Therefore, the Board finds that a remand to obtain additional evidence concerning such records is necessary.

Additionally, in December 2015, a private physician, R.S.K., M.D., submitted a letter opining that, based on his review of records, the Veteran's current lung conditions were related to his asbestos exposure.  However, the Veteran's current claims file only contains page two of that letter.  Previous letters from Dr. R.S.K. noted on the first page a list of materials that he reviewed in order to draw his conclusions.  Page two of the December 2015 letter does not contain a list of evidence reviewed.  Therefore, the Board must remand in order to obtain the first page of this letter.

In February 2013, the Veteran underwent an examination for respiratory diseases.  In his opinion, however, the examiner did not account for the Veteran's claims of exposure to asbestos.  The Veteran's DD Form 214 indicated that he was trained as a Boiler Technician (BT), a military occupational specialty which is considered highly probable for asbestos exposure.  An examination is necessary to determine whether the Veteran's respiratory conditions are caused by or related to asbestos exposure.

In March 2013, the Veteran was evaluated for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Because the Board has recharacterized the Veteran's claim to include all acquired psychiatric conditions the Veteran may have, a new examination is necessary in order to provide an etiology opinion for any additional acquired psychiatric conditions.  Additionally, the Veteran's qualification for a PTSD diagnosis should be assessed under the DSM-5 as well.

The Veteran claims his degenerative disc disease, and bilateral peripheral neuropathy of the upper and lower extremities, are due to service, including exposure to herbicides.  A review of the record shows that the Veteran never received a VA examination for these conditions.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There is lay evidence of a current condition from the Veteran's December 2015 hearing, and the Veteran alleges exposure to herbicides during service.  There is insufficient competent medical evidence for the Board to make a decision on the claim; therefore, an examination is necessary.

Finally, the Veteran's electronic claims file does not contain evidence of a VCAA letter sent to the Veteran in regard to his claim of service connection for lung cancer.  If this letter was sent, it must be associated with the claims file.  If such a letter has not been sent, the RO must notify the Veteran of the elements of a service connection claim, as regards his claim for service connection for lung cancer. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's claims file a copy of the VCAA letter sent to the Veteran with regard to his lung cancer.  If such a letter was not issued, issue a VCAA letter notifying the Veteran of the elements required to substantiate a service connection claim.

2. The AOJ must contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran. All attempts to secure this evidence must be documented in the claims file.

3. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including the first page of the December 2015 letter from Dr. R.S.K.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his respiratory diseases.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

4. The RO must provide the Veteran's claims file to the examiner who completed the Veteran's February 2013 examination, or, if they are not available, to an examiner who is qualified to give an opinion on the Veteran's respiratory conditions, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's December 2015 hearing testimony regarding his asbestos exposure.

ii) The 2014 and 2015 letters from Dr. R.S.K., opining about the Veteran's respiratory conditions.

iii) The deposition testimony provided in December 2015 detailing the Veteran's claim of exposure to asbestos.

c) For each respiratory condition found, including COPD and lung cancer, the examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition began during active service or is related to any incident of service, to include exposure to asbestos.  The examiner is admonished that for the purposes of this examination, exposure to asbestos is conceded.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The RO must provide the Veteran's claims file to the examiner who performed the Veteran's March 2013 PTSD examination or, if that examiner is not available, to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric conditions, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must list all acquired psychiatric conditions the Veteran is diagnosed with, including if the Veteran's disability picture meets the PTSD diagnosis under DSM-5.  For each identified acquired psychiatric condition, the examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric condition began during active service or is related to any incident of service.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's degenerative disc disease, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease began during active service or is related to any incident of service, to include exposure to herbicides.  The examiner is admonished that for the purposes of this examination, exposure to herbicides is conceded.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral neuropathy of the upper and lower extremities, so a new opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy was proximately due to or the result of his potentially service-connected degenerative disc disease.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy was aggravated beyond its natural progression by his potentially service-connected degenerative disc disease. 

iii) If the examiner determines that the Veteran's neuropathy was NOT caused or aggravated by his potentially service-connected degenerative disc disease, determine whether it is at least as likely as not (50 percent or greater probability) that neuropathy began during active service or is related to any incident of service, to include exposure to herbicides.  The examiner is admonished that for the purposes of this examination, exposure to herbicides is conceded.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


